Title: From George Washington to General Henry Clinton, 26 December 1778
From: Washington, George
To: Clinton, Henry


  
    Sir,
    Philadelphia Decemr 26th 1778
  
Inclosed I send Your Excellency Mr Beatty’s representation of the case of Brower and Lezier, two soldiers in the service of these states, who it appears are suffering under a confinement of peculiar severity, without any sufficient cause for so injurious a discrimination—I am persuaded I need only call your attention to the situation of these men to induce you to order them relief and to have them placed precisely on the same footing, with other prisoners of war. This will lead to their immediate exchange. I have the honor to be With due respect Yr Excellys Most Obedt servant

  Go: Washington

